Citation Nr: 1729434	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  15-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right knee condition.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left knee condition.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for bone cancer due to radiation exposure.

5.  Entitlement to service connection for fibrodysplasia due to radiation exposure.

6.  Entitlement to service connection for Graves' disease due to radiation exposure.

7.  Entitlement to service connection for right eye disability due to fibrodysplasia.

8.  Entitlement to service connection for headaches.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) from August 2011, June 2014, and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified at a hearing at the RO before a Decision Review Officer.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

By way of background, the Veteran initially filed a service connection claim for a bilateral knee condition in May 1994.  However, since then, then RO issued multiple rating decisions separately addressing the right and left knees.  Service connection for right knee chondromalacia with meniscus tear (formerly knee condition) was last denied in the August 2011 rating decision because the RO found that no new and material evidence had been submitted, and in this rating decision the RO also denied service connection for bone cancer, fibrodysplasia, Graves' disease, right eye disability, and headaches. 

In the June 2014 rating decision, the RO denied service connection for hearing loss and tinnitus.  In the August 2014 rating decision, the RO denied service connection for left knee chondromalacia because it found that no new and material evidence had been submitted.

In November 2015, the Board granted service connection for tinnitus and remanded the hearing loss claim for further development.  At that time, the agency of original jurisdiction (AOJ) was still taking action on the remaining issues (disabilities of the right and left knees and right eye, bone cancer, fibrodysplasia, Graves' disease, and headaches) listed on the title page, and thus, the Board did not accept jurisdiction over them.  However, such issues are now properly on appeal before the Board.

In February 2017, the Board requested a medical expert opinion, concerning the hearing loss issue, from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in April 2017.  The Board notes that the Veteran has not been furnished copies of the VHA opinion.  See 38 C.F.R. § 20.903.  However, given the favorable decision rendered below specifically regarding the hearing loss issue, the Board finds that further delay is unnecessary and that the Veteran is not prejudiced by the Board rendering the decision at this time on such issue, without the Veteran being furnished a copy of the VHA opinion.  In any case, the pertinent parts of the opinion are detailed below.

The reopened issues concerning bilateral knees as well as the remaining service connection issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 2006 rating decision denied service connection for right knee chondromalacia with meniscus tear (formerly knee condition); the Veteran did not appeal that decision regarding the right knee; and no new and material evidence was received within one year of the decision.

2.  The evidence submitted since the May 2006 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right knee condition.

3.  A May 1995 rating decision denied service connection for a bilateral knee condition; the Veteran did not appeal that decision regarding either knee; and no new and material evidence was received within one year of the decision.

4.  The evidence submitted since the May 1995 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a left knee condition.

5.  The Veteran's hearing loss is related to service.


CONCLUSIONS OF LAW

1.  The May 2006 RO decision that denied service connection for right knee chondromalacia with meniscus tear is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been submitted, and the criteria for reopening the Veteran's claim of entitlement to service connection for a right knee condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The May 1995 RO decision that denied service connection for a bilateral knee condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence has been submitted, and the criteria for reopening the Veteran's claim of entitlement to service connection for a left knee condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence-Right and Left Knees

Service connection for right and left knee conditions was last denied by rating decisions in May 2006 and May 1995, respectively.  New and material evidence was not received within one year of notification of these respective decisions.  See 38 C.F.R. § 3.156(b).  The Veteran did not appeal the decisions regarding right and left knee conditions; thus, the decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the May 2006 rating decision, the RO denied the Veteran's claim of service connection for right knee chondromalacia with meniscus tear (formerly knee condition) because it found no right knee disability that was incurred in or aggravated by service.  The evidence considered included the Veteran's service treatment records (STRs), an October 1976 medical board evaluation, and a May 2006 VA examination.

In the May 1995 rating decision, the RO denied service connection for a bilateral knee condition because there was no evidence of aggravation of a pre-existing condition, as further discussed in the remand section below.

Evidence received since those two rating decisions includes a March 2015 VA examination showing that the Veteran has bilateral knee osteoarthritis and a November 2016 appellant's brief contending that the Veteran's VA examination did not adequately assess his bilateral knee condition and that such condition could have been caused by an in-service fall of a heavy object on his right knee and/or aggravation of a bilateral knee condition that pre-existed service.  This new evidence, which is presumed credible solely for purposes of reopening the bilateral knee claims, relates to unestablished facts and raises a reasonable possibility of substantiating the previously denied service connection claims for both knees.  Thus, new and material evidence has been received, and the matters are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.

II. Service Connection-Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In a June 2014 statement, the Veteran contends that he did not have hearing loss before he entered the Navy and that he currently has hearing loss that was caused by in-service time spent in the boiler room aboard ship and while stationed at the gun mount.

The evidence includes the Veteran's enlistment examination that shows normal hearing in August 1975, post-service VA treatment records, VA examination reports from May 2014 and January 2016, and the April 2017 VHA opinion.  It does not appear that the Veteran's separation examination is included in the record.

Post-service treatment records show complaints of hearing loss, right greater than left, as early as August 2009.

The May 2014 VA examination report shows that the Veteran had normal hearing according to 38 C.F.R. § 3.385.  However, the Veteran questioned the adequacy of that examination and was afforded another VA examination in January 2016.  The January 2016 VA examination report shows that the Veteran currently has hearing loss as defined by 38 C.F.R. § 3.385, and the examiner opined that such hearing loss is not at least likely as not related to the Veteran's military service.  However, the January 2016 examiner based the negative opinion, at least in part, on the May 2014 examination results showing normal hearing, and thus, the Board requested the VHA opinion for an additional medical opinion.

The April 2017 VHA opinion was authored by a doctor (MD, PhD) who is an Assistant Professor of Otolaryngology-Head and Neck Surgery at a nationally recognized university medical system and is the Section Chief of Otolaryngology-Head and Neck Surgery in a VA Health Care System.  The expert opined that the Veteran's noise exposure during his time in service at least as likely as not contributed to his current hearing loss.  The expert reviewed the Veteran's claims file and explained that the Veteran's in-service noise exposure easily could have damaged the hair cells in the cochlea.  Furthermore, the expert addressed the January 2016 VA examiner's negative opinion and explained the reasons for disagreeing with such opinion, to include the fact that high-frequency hair cells are first damaged by noise exposure and are not incorporated in pure tone averages for purposes of classifying hearing loss per VA directives.  Moreover, the opinion explains that the January 2016 examiner based the negative nexus opinion on a superficial reading of past hearing tests.

In comparing these conflicting opinions, the Board finds the April 2017 VHA opinion to be more persuasive given the author's level of expertise along with the well-reasoned explanations, to include addressing the reasons why the January 2016 negative nexus opinion is flawed.  At the least, the question regarding nexus is in equipoise.  Accordingly, any reasonable doubt must be resolved in the Veteran's favor, and the Board finds that his current hearing loss is related to his in-service noise exposure.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Therefore, service connection is warranted for hearing loss.


ORDER

New and material evidence having been presented, the claim of service connection for a right knee condition is reopened, and the appeal is granted to this extent only.

New and material evidence having been presented, the claim of service connection for a left knee condition is reopened, and the appeal is granted to this extent only.

Service connection for hearing loss is granted.


REMAND

Knees

Regarding the Veteran's bilateral knee claims, the Veteran's STRs include an August 1975 entrance examination.  The entrance examination shows that the Veteran had a history of Osgood-Schlatter disease, but that he had normal right and left knees and no Osgood-Schlatter disease at the time of entrance into service.  This is in line with a June 1975 pre-service record singed by an orthopedic surgeon that the Veteran had a cast in 1972, but that the prognosis of the condition was "healed."

Given this evidence, a disability was not "noted" an entrance; thus, it is not a service aggravation case unless the presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111.  

An October 1976 medical board report states that the Veteran had several sick call visits because of bilateral knee pain complaints, that he had a diagnosis of chondromalacia in both knees, and that he was not fit for full duty due to a disability which was neither incurred in nor aggravated by service.

This report, and at least some of the rating decisions denying service connection for any knee disability, appears to conflate the Veteran's history of Osgood-Schlatter disease with the diagnosis of bilateral knee chondromalacia.  In other words, the record shows both that the Veteran has a bilateral knee condition that was neither incurred in nor aggravated by service and that the RO denied service connection for the bilateral knee disabilities because chondromalacia existed prior to service with no aggravation by service (e.g., statements of the case issued in April 2015).

A May 2006 VA examination report shows that the Veteran has had six operations for a meniscus tear in his right knee and that he has DJD (degenerative joint disease) of the right knee, post-traumatic condition, that was significantly aggravated by service.  As mentioned above, the May 2015 VA examination shows that the Veteran has bilateral knee osteoarthritis.

The Veteran contends that he has a bilateral knee condition, that such condition could have been caused by an in-service fall of a heavy object on his knees and/or aggravation of a bilateral knee condition that pre-existed service, and that his knees have not been adequately assessed by past VA examinations.  In an April 2010 statement, the Veteran contends that he damaged both knees while serving on a ship where a boiler steam release valve was dropped on his knees.  As such, the Board finds that further examination of the Veteran's knees is needed on remand in order to address his contentions adequately and to clarify whether any current knee diagnoses are related to or were aggravated by service, to include reconciling any apparently conflicting evidence in the record regarding any such diagnoses and their relation to service.

Furthermore, while some private surgery records pertaining to the Veteran's knees are associated with the claims file, it appears that at some of the Veteran's knee treatment records are missing, specifically with respect to the six knee surgeries at Arlington Memorial Hospital in Arlington, Texas.  See December 2005 Veteran statement.  Thus, such records should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Radiation-Related Claims

Regarding the bone cancer, fibrodysplasia, and Graves' disease claims, the Veteran contends that he has these conditions secondary to radiation exposure due to in-service participation in the testing of nuclear ASROC (anti-submarine rocket) missiles while on the U.S.S. Mitscher.  See February 2010 Veteran statement; July 2014 RO hearing transcript; December 2014 Veteran statement; November 2016 appellant's brief.  At the July 2014 RO hearing, the Veteran detailed how he worked on missiles in a chemical suit with beta and gamma radiation meters.  See RO hearing transcript at 16.  In an April 2010 statement, the Veteran contends he developed right eye problems as a result of bone growing behind his forehead as well as cancer in his right cheek bone.  In the December 2014 statement, the Veteran also described how such bone growth caused excruciating headaches.

In a November 2016 appellant's brief, the Veteran's representative contends that VA violated its duty to assist by failing to obtain an adequate medical opinion with respect to evaluating the Veteran's claimed conditions as due to radiation exposure.

A veteran may establish service connection for a disability claimed to be attributable to ionizing radiation exposure during service in one of three different ways.  McGuire v. West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

First, under 38 U.S.C.A. § 1112(c), if a radiation-exposed veteran has one of the presumptive diseases contained in § 1112(c)(2), such disease shall be considered to have incurred in or been aggravated by active service, despite the fact that no record of evidence of such disease during a period of such service.  A "radiation-exposed veteran" for presumptive service connection is a veteran who, while serving on active duty, participated in a "radiation risk activity," which is defined as having participated in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or whose service included onsite participation in atmospheric nuclear testing 38 U.S.C.A. § 1112 (c)(3); 38 C.F.R. § 3.309 (d)(3).

Second, direct service connection of a disease claimed to have been caused by ionizing radiation can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Third, and the way which the Board finds applies in the instant case, a veteran may show that the disease is on the list of "radiogenic diseases" enumerated in 38 C.F.R. § 3.311(b)(2) which will be service connected provided that certain conditions specified in that regulation are met.  While bone cancer is a radiogenic disease, fibrodysplasia, Graves' disease, eye disability, and headaches are not, according to such list.  However, 38 C.F.R. § 3.311(b)(4) provides that if a claim is based on a disease other than one of those diseases listed in paragraph (b)(2), VA shall nevertheless consider the claim under the provisions of this section, provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.

In all claims involving radiation exposure (other than atmospheric nuclear weapons test participation and Hiroshima and Nagasaki occupation claims), a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The Veteran submitted a June 13, 2016, VA treatment record in which the provider noted that the Veteran had a medical history of monostotic fibrous dysplasia of the right sphenoid bone related to radiation exposure.  Therefore, while fibrodysplasia is not listed as a radiogenic disease in 38 C.F.R. § 3.311(b)(2), the Board finds that the Veteran submitted sufficient competent medical evidence that such condition is a radiogenic disease at least for the threshold of this development.  As such, 38 C.F.R. § 3.311(a)(2)(iii) applies in this case with regard to records.  The Veteran's claims file does not show that the RO made a request for a DD Form 1141 or any records of exposure to radiation, or conducted proper development to support a finding as to whether the Veteran is a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d).  In view of the evidence and the Veteran's assertions of radiation exposure, remand is warranted in order for the RO to develop the Veteran's claims of service connection for fibrodysplasia of the right sphenoid bone as a radiation-exposure claim.  See VA Adjudication Procedure Manual, M21-1, IV.ii.1.C.3.e., f.

Furthermore, because the evidence shows that the Veteran claims right eye and headache disabilities may be secondary to the fibrodysplasia and because he claims bone cancer and Graves' disease as due to radiation exposure, these claims are inextricably intertwined with the fibrodysplasia claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, these issues are REMANDED for the following actions:

1.  Request updated VA treatment records.  Also, ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for his knees, specifically to include records of the six knee surgeries at Arlington Memorial Hospital in Arlington, Texas.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Then, schedule the Veteran for a VA examination for his bilateral knees. 

The relevant information in the claims file must be made available to the examiner for review.  The examiner should review the evidence in the claims file and then provide an expert medical opinion on each of the following questions: 

(a) What are the Veteran's current right and left knee diagnoses?

(b) Is at least as likely as not (50 percent probability or greater) that the Veteran's current right or left knee conditions had its onset, or is otherwise related to, his military service?

The opinion should include consideration of the Veteran's contention that he damaged both knees while serving on a ship where a boiler steam release valve was dropped on his knees.

(c) (i) Did the Veteran have a pre-existing knee condition at entrance into service?  If yes, is this undebatable such that others would not disagree?

(ii) If so, was the pre-existing knee condition not aggravated during service?  If yes, is this undebatable such that others would not disagree?  Aggravation is the increase in severity of a condition beyond the natural progress of the disease.

(iii) If no, is it at least as likely as not that the Veteran currently has the same knee condition that was pre-existing and considered aggravated during service?

The examiner should consider the 1976 medical board report showing bilateral knee chondromalacia and the Veteran's history of Osgood-Schlatter disease prior to service.

The examiner should explain the medical basis for any conclusion reached.

3.  Develop the Veteran's claim of entitlement to service connection for fibrodysplasia of the right sphenoid bone as radiation-exposure claims in accordance with VA Adjudication Procedure Manual, M21-1, IV.ii.1.C.3.e., f.  This should include a dose estimate and, as necessary, review by the Under Secretary for benefits.

4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them a reasonable opportunity to respond.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


